Citation Nr: 1636617	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  09-23 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The Veteran served on active duty from February 1976 to February 1992. 

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the VA RO in St. Petersburg, Florida.  

The Veteran was afforded a Travel Board hearing in May 2012 before the undersigned Veterans Law Judge sitting at St. Petersburg, Florida.  The transcript is of record. 

By decision in August 2012, the Board reopened the claims of entitlement to service connection for bilateral knee disability, a lumbar spine disorder, and bilateral hip disability.  These matters were readjudicated de novo and denied on the merits. 

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in June 2013, the Court granted a Joint Motion for Remand and set aside the Board's decisions with respect to the issues of entitlement to service connection for bilateral knee disability, a lumbar spine disorder, and bilateral hip disability for action consistent with the Joint Motion for Remand. 

The case was remanded by Board decision in October 2014.

The Board denied entitlement to service connection for bilateral hip disability in November 2015.  This matter is no longer for appellate consideration.  The issues of entitlement to service connection for bilateral knee disability and a lumbar spine disorder were remanded for further development.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that further development of the record is warranted prior to disposition of the appeal.  This is because satisfactory development of the record has still not been performed. 

The Board reiterates the relevant facts of the appellant's case.  Service treatment records reflect that he was seen for right knee complaints on a number of occasions and knee symptoms were noted at service discharge in 1992.  Several knee diagnoses were rendered including posterior patellar syndrome, patellofemoral syndrome and bilateral retropatellar pain syndrome.  Service treatment records also show that the Veteran complained of and was treated for chronic back pain in service.  Post service records reflect that he complained of back and knee pain after he became incarcerated in 1992 and thereafter. 

When the Veteran was afforded a VA examination in 2008, bilateral retropatellar pain syndrome was assessed.  The examiner did not provide any opinion as why knee disability diagnosed at that time was not related to the same diagnosis in service.  On examinations in 2008 and 2011, it was determined that the appellant had knee disability that was less likely than not caused by or the result of service and more in keeping with natural age progression.

The Board remanded the case in November 2015 noting that when the appellant underwent VA examinations in 2008 and 2011, the clinical opinions were cursory and conclusory and were unable to be utilized to fully adjudicate the issues on appeal.  It was specifically stated that neither examiner explained why current back and knee disabilities could not be related to or traced back to knee and back symptoms the Veteran experienced during service.  It was found that 2008 and 2011 VA examination reports were inadequate for adjudication purposes and that the case had to be remanded for further development to address the deficiencies. See 38 C.F.R. § 19.9 (2015).

The Board observes, however, that on most recent VA examinations of the knees and back in January 2016, the results were the same.  The examiner still attributed current knee and back disability to the aging process and did not address whether or why the appellant's continuing knee and back complaints in service and thereafter did not or could not have played a role in current knee and back symptomatology.  Therefore, the January 2016 examination report is inadequate for adjudication and the development sought by the Board in the 2015 remand remains unfulfilled.  

The Board would be remiss in its duty to assist and afford the appellant every consideration of due process if it did not ensure that each examination request is properly and completely accomplished.  A remand by the Board confers on the appellant a right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  The Court of Appeals for Veterans Claims has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with the Board itself errs in failing to ensure compliance. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Have the Veteran's claims folders and medical records forwarded to a VA physician with a specialty or experience in orthopedics (preferably by one who has not seen him previously) to determine whether the appellant has bilateral knee and/or low back disorders related to service.  Access to VBMS/Virtual VA must be made available to the reviewer.  A comprehensive clinical history should be documented, to include a discussion of the Veteran's documented medical history and assertions.  If it is determined that responses to the below matters cannot be provided without additional examination, such examination should be scheduled.

Based on a thorough review of the evidence of record and (the physical examination findings if necessary), the examiner must respond to the following questions: 

a)  What were the diagnoses pertaining to the knees and low back in service?  Did either of these represent findings which would be likely to be continuing or chronic?

b) What are the current knee and low back diagnoses?

c)  Does the Veteran continue to have bilateral retropatellar syndrome?

e)  What was the etiology of the continuing bilateral knee and low back symptoms the Veteran experienced after service?

f)  Is it at least as not (i.e., 50 percent probability or more) any current knee and/or low back disability relates back to or is traceable to symptoms and diagnoses reported during service, irrespective of the aging process, or is otherwise related to service?  Please explain why or why not. 

g)  Is any current low back and/or knee disorder more likely than not of post service onset and not related to service and why?

The report must include well-reasoned rationale for all opinions and conclusions reached.

2.  The RO must ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction.

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


